DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(l/m) for failing to have sufficient line quality and shading so as to allow adequate reproduction quality and legibility.  MPEP § 608.02(b). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al., U.S. Patent Publication 2005/0247492, hereinafter referred to as Shen.
Regarding Claim 1, Shen discloses a cutting element (160) comprising:
A substrate (166) comprising an upper surface (at interface 168); and
An ultrahard layer on the upper surface (layer 162), a top surface of the ultrahard layer comprising:
A peripheral edge of the top surface extending around the cutting element (as seen in at least Figure 10, the top surface has a perimeter circumferential edge);
A cutting crest (formed as the blade extensions of surface 152, Figure 8) extending across a major dimension (diameter of the upper circular face) of the cutting element from a cutting edge at a first portion of the peripheral edge to a modified region at a central axis of the ultrahard layer (area about axis 152), wherein the modified region along the major dimension comprises a concave cross sectional shape (as seen in Figure 8, the depression regions 150a-c about the cutting crest at the middle of the element may include concave geometries, Paragraph 0066); and
A lateral portion extending across a minor dimension of the cutting element from the peripheral edge to the modified region, wherein the lateral portion along the minor dimension from the peripheral edge to the modified region comprises a linear, convex, or linear and convex shape (as seen in Figure 8, a dimension running from the perimeter to the central axis 152 running through any of the depressions 150a-c may likewise have simple curves, concave, or convex surface; Paragraph 0066), and the modified region along the minor dimension comprises a planar shape perpendicular to the central axis (as seen in Figure 8, the upper surface 154 may include a variety of shaped including substantially planar at a 90 degree angle to the axis; Paragraph 0066).  Examiner notes that in the absence of more structural recitations of the major and minor dimensions, the selection of such features is largely arbitrary such that a major diameter chord and partial radial or diameter chord may largely be selected as needed from dimensions of the prior art structure.
Regarding Claim 2, as detailed in regard to Claim 1, in the absence of more structural detail, the selection of the major dimension being orthogonal to the minor dimension merely requires selecting the major dimension in line with one of the arms of the upper surface and a minor dimension 90 degrees offset around the circumference.
Regarding Claim 3, Shen further discloses that the cutting crest extends across the major dimension of the cutting element from the cutting edge at a first portion of the peripheral edge to the modified region, and from the modified region to a second portion of the peripheral edge opposite the first portion (as seen in Figure 8, the cutting crest portion extends from an edge and then reconnects on the other side of the middle).
Regarding Claim 4, Shen further discloses that the cutting element comprises a cylindrical substrate (as seen in Figures 10/11).
Regarding Claim 5, Shen further discloses that the peripheral edge decreases in height in a direction away from the cutting crest and the cutting edge portion to a lateral portion of the peripheral edge adjacent to a recessed region of the ultrahard layer (as seen in Figures 8/10 with the sloped surface 146/164).
Regarding Claim 6, Shen further discloses that the cutting crest comprises a spacing greater than 0.03 inches between the peripheral edge and the concave cross sectional shape (in so far as the concave shape section is part of depressions 150a-c, such a distance even for incredibly small cutting inserts would be larger than 0.03 inches for inserts with thicknesses on the order of 0.16 inches, Paragraph 0076).
Regarding Claim 8, Shen further discloses the cutter comprises one or more protrusions on the tip surface to form a chip breaker (in so far as the top surface forms a number of protruding edges in Figures 8/10 which would act as a chip breaker absent more specific recited structure).
Regarding Claim 9, Shen discloses a cutting element comprising:
A substrate (166) comprising an upper surface (at interface 168); and
An ultrahard layer on the upper surface (layer 162), a top surface of the ultrahard layer comprising:
A cutting crest (formed as the blade extensions of surface 152, Figure 8) extending along at least a portion of a diameter of the cutting element, the top surface having a portion extending laterally away from the cutting crest having a lesser height than a peak of the cutting crest (as seen in Figure 8, regions 150a-c have a portion which slopes downward away from the peak; Paragraph 0066);
Wherein the cutting crest extends along a major dimension of the cutting crest from a peripheral edge of the top surface and wherein the portion of the top surface extending laterally away from the cutting crest to the peripheral edge of the top surface is, adjacent to the peripheral edge, non-perpendicular to a longitudinal axis of the cutting element (as seen in Figure 8, as the regions 150a-c extend downward from the peak portion to the edge, there exists multiple points where the sloped surface is at an incline relative to the central axis, especially near the point where the raised surface reaches the peripheral edge); and
Wherein, in a plane orthogonal to the major dimension of the cutting crest and extending through both the major dimension and the cutting crest and the peripheral edge, the top surface defines a shape consisting of linear, convex, or linear and convex (as seen in Figure 8, a dimension running from the perimeter to the central axis 152 running through any of the depressions 150a-c may likewise have simple curves, concave, or convex surface; Paragraph 0066) from the peripheral edge to the cutting crest (Examiner notes that a plane which is orthogonal to a line running through one of the main top surface blade portions would still run to the perimeter of the cutter such that the sloped/convex portion would run along that surface).  Examiner notes that in the absence of more structural recitations of the major and minor dimensions, the selection of such features is largely arbitrary such that a major diameter chord and partial radial or diameter chord may largely be selected as needed from dimensions of the prior art structure.
Regarding Claim 10, Shen further discloses that the peripheral edge of the top surface extends around the cutting element and a cutting edge portion of the peripheral edge is adjacent the cutting crest (as seen in Figure 8, the peripheral edge runs to the side wall 148 and cutting crest), and wherein the peripheral edge decreases in height in a direction away from the cutting crest and the cutting edge portion of the peripheral edge adjacent to a recessed region of the ultrahard layer (as seen in Figures 8/10 with the sloped surface 146/164).
Regarding Claim 11, Shen further discloses the top surface comprises a plurality of cutting crests extending from a peripheral edge radially inwardly to intersect at a central region (as seen in Figure , three crests intersect at the middle).
Regarding Claim 12, Shen further discloses that the cutting crest may vary in height to form a continuous curve along its length (one examples for surface 152 is either planar, domed, or some other shape; Paragraph 0066).
Regarding Claim 14, Shen further discloses that a profile of the cutting crest along its length includes at least one concave region (as part of the transitions regions 1501-c which may include simple curves, concave, and/or convex surfaces; Paragraph 0066).
Regarding Claim 15, Shen further discloses that the profile may include at least two concave regions (as at least three transitions regions 150a-c are disclosed).
Regarding Claim 16, Shen discloses a cutting element comprising:
A substrate (166) comprising an upper surface (at interface 168); and
An ultrahard layer on the upper surface (layer 162), a top surface of the ultrahard layer comprising:
A peripheral edge of the top surface extending around the cutting element (forming the intersection between side section 148 and the top edge; Figure 8);
A longitudinal axis (152) extending perpendicular to a base plane of the ultrahard layer;
A cutting crest (formed as the blade extensions of surface 152, Figure 8) extending across a major dimension of the cutting element from the peripheral edge of the top surface (as seen in Figure 8, the blade structures of surface 152 extend from the edge radially inward), wherein the peripheral edge decreases in height relative to the base plane in a direction away from the cutting crest to a lateral portion of the peripheral edge adjacent to a recessed region of the ultrahard layer (as seen in Figures 8/10 with the sloped surface 146/164; Paragraph 0066); and
One or more secondary crests arranged in a lateral space between the cutting crest and the recessed region (as seen in Figure 8, at least three crests are present separated by regions 159a-c and bound on the exterior by the sloped perimeter).
Regarding Claim 17, Shen further discloses that the cutting crest has a constant height relative to a base plane perpendicular to the longitudinal axis of the cutting element (as seen in Figure 8, the upper surface 154 may include a variety of shaped including substantially planar at a 90 degree angle to the axis; Paragraph 0066).
Regarding Claim 18, Shen further discloses that the one or more secondary crests extends less than 90% of a length of the cutting crest along the major dimension (in so far as the secondary crests extend at most half the radial distance from the edge to the middle).
Regarding Claim 19, Shen further discloses that the secondary crests have a curvature bowing towards the peripheral edge (in so far as the intermediate regions 150a-c all curve outward to the perimeter as seen in Figure 8).
Regarding Claim 20, Shen further discloses that the cutter comprises one or more elongated valleys (150a-c), wherein each elongated valley is arranged in the lateral space between the cutting crest and secondary crests (as seen in Figure 8; Paragraphs 0066, 0067).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (2005/0247492) in view of Jonker et al., U.S. Patent Publication 2011/0226532, hereinafter referred to as Jonker.
Regarding Claim 7, Shen discloses the limitations presented in Claim 1 as previously discussed.  While Shen discloses that the cutting crest surface can be planar or curved (Paragraph 0066), it does not specify any given radius of curvature or dimensions.
Additionally, Jonker teaches drilling bit cutting inserts having a substrate (12), an ultrahard cutting layer (11), wherein the ultrahard layer includes a cutting crest (36) which may include a radius of curvature of approximately 2mm (.07 inches; Paragraph 0080).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the cutting crests include a radius of curvature of approximately 2mm as taught by Jonker, as doing so merely constitute the selection of a known dimension for an element of the cutting crest usable in a drill system (Paragraph 0080).
Regarding Claim 13, Shen discloses the limitations presented in Claim 9 as previously discussed.  While Shen discloses that the cutting crest surface can be planar or curved (Paragraph 0066), it does not specify any given radius of curvature or dimensions.
Additionally, Jonker teaches drilling bit cutting inserts having a substrate (12), an ultrahard cutting layer (11), wherein the ultrahard layer includes a cutting crest (36) which may include a radius of curvature of approximately 2mm (.07 inches; Paragraph 0080).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the cutting crests include a radius of curvature of approximately 2mm as taught by Jonker, as doing so merely constitute the selection of a known dimension for an element of the cutting crest usable in a drill system (Paragraph 0080).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scott et al., U.S. Patent Publication 2011/0266070, teaches the use of bit cutting inserts with a primary cutting crest extending between perimeter edges.
Shen et al., U.S. Patent Publication 2005/0269139, teaches a variety of cutter insert shapes including central extending cutting crests from a perimeter edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676